DETAILED ACTION
	This is a final Office Action on the merits for application 16/439,663. Receipt of the amendments and arguments filed on 07/07/2021 is acknowledged.
Claims 1-6, 8, and 10-26 are pending.
Claims 7 and 9 are cancelled.
Claims 1-6, 8, and 10-26 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power et al. (U.S. Patent 8,769,894).
Regarding claim 22, Power et al. disclose a wall cladding assembly comprising:
at least a first wall veneer panel, said wall veneer panel having a first layer (#30) and a second layer (#20);
said first layer being a masonry veneer layer (col. 13, ll. 45-50 teach such a first layer #30 can comprise a masonry veneer layer) having a first surface (the outer surface), a second surface (the inner surface) and a through-thickness (the thickness between the first and second surfaces);
said first surface being a finished surface for external viewing (see col. 13, ll. 45-50);
said second surface being opposed to said first surface and facing rearwardly (see figure 1B);
said second surface having a first set of seats formed in said masonry veneer layer (the seats formed between elements #28, which are considered part of layer #30 and formed in the layer when fastened thereto);
said first set of seats including grooves formed in said masonry veneer layer (se figure 1A, where the grooves are formed in the layer #30 between elements #28 of the layer);
said second layer having a length and a width corresponding to said first layer (such a layer is three dimensional and thus comprises of length, width, and thickness dimensions, where figures 1B and 3A depict the length and width of layers #20 and #30 correspond to one another);
said second layer including a rigid thermal insulation material (layer #20 is formed from insulation material);
said second layer being a monolith of said rigid thermal insulation material (layer #20 is a single piece of material formed from insulation material and thus is considered a monolith);
said monolith having a first surface (the outer, right surface) and a second surface (the inner, left surface);
said first surface of said monolith facing toward said first layer (see figure 1B);
said second surface of said monolith facing away from said first layer (see figure 1B);
said monolith having a through thickness between said first and second surface thereof (see figure 1B);
said monolith having a second set of seats (#26), said second set of seats including an array of protrusions of said monolith (see figure 1A, where seats #26 are formed between respective protrusions), said second set of seats of said monolith being mechanically engaged to said first set of seats of said first layer (an interference fit exists between the first and second seats in order to attach such elements to one another as depicted in figure 1A);
said grooves having a depth (see figure 1A, where the depth extends along the thickness dimension of the layer #30);
said protrusions have a length (figure 6A depicts the length of the protrusions which extend the vertical dimension of the layer #20);
said length being greater than said depth (see figures 6A and 1A, where the depth is less than the dimension of the length)
said protrusions and said grooves being engaged to establish a standoff air gap (#37) between said first layer and said second layer (see figure 1B); and
said second layer having mounting fitting accommodations (Figure 1B depicts the use of holes in order to receive fasteners to attach the second layer to a framework or figure 4B depicts the use of adhesive #634 as a mounting fitting accommodation to attach the second layer to a frame. Alternatively, the gap between layers #30 and #20 formed by element #26 as depicted in figures 1B and 3B can be considered to form an aperture that is configured to receive a mounting fitting, where such a fitting is not positively defined.).
Regarding claim 23, Power et al. disclose said mounting fitting accommodations are defined at least in part by said air gap (as explained above, the gap between layers #30 and #20 formed by element #26 as depicted in figures 1B and 3B can be considered the mounting fitting accommodation which is configured to receive a fitting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (U.S. Publication 2010/0192495) in view of Clark (U.S. Patent 10,100,530) and Loyd (U.S. Publication 2017/0335564), as recited in the previous Office Action.
Regarding claim 1, Huff et al. disclose a wall cladding support fitting (#40) comprising:
a first leg (#41); a joining web (#42) and a retainer (#43);
said first leg having a mounting accommodation (#44) in which to admit fastening hardware to attach said first leg to a load supporting wall structure (holes #44 are configured to receive fasteners);
said joining web being connected to said first leg (see figure 6A), and standing forwardly outwardly away therefrom when said first leg is mounted to the load supporting wall structure (see figures 6A and 6B);
said retainer being mounted to said joining web distant from said first leg (see figure 6B); and
said retainer being opposed to said first leg and being spaced therefrom by a reach (O; see figure 6B);
said first leg having a length and a width (the length N and width S values as depicted in figures 6B and 6C);
said joining web is bent square across said width of said first leg (see figure 6B);
said length of said first leg extending away from said joining web (see figure 6B);
said width of said first leg extending across said length (see figures 6B and 6C);
said wall cladding support fitting is made from stamped and bent sheet metal (The fitting is constructed from a sheet steel material. See paragraph 75. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the sheet metal fitting, does not depend on its method of production, i.e. the sheet metal is bent and stamped into shape. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).);
said joining web has a length (the length O in figure 6B) and a width (the width S as depicted in figure 6C);
said length of said joining web is measured away from said first leg (see figure 6B);
said width of said joining web is measured across said length of said joining web (see figure 6C);
said retainer is bent parallel to said first leg (see figure 6B).
However, Huff et al. do not disclose the use of two parallel slots upon the first leg with greater lengths than width and running more than half the length of the first leg, where the retainer is shorter than the slots, wherein the first leg is more than twice as long as the width of the leg, or the joining web has a length that is less than twice said width.
It is highly well known in the art, as evidenced by Clark, that the mounting fitting used to attach an exterior wall of a building to a frame can be constructed using parallel extending slots that extend along the height of first legs of the fitting. Such slots allow for adjustable attachment of the fitting to the framing and extend more than half the length of the height of such first leg members. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have substituted the holes within the first leg of the fittings of Huff et al. for two parallel slots, as taught in Clark, in order to allow for a stronger and adjustable connection between the fitting and the framing.
Furthermore, though Huff et al. do not specifically disclose the particular lengths and widths for each segment as presently defined, it is highly well known in the art, as evidenced by Loyd, that such mounting fittings are constructed to any size and dimensions in order to meet the particular needs for each job site, such as to In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Huff et al. in view of Clark and Loyd render obvious said retainer includes a first, downwardly extending finger (Huff et al.; finger #43b), and a first cladding engagement seat is defined between said retainer and said first leg (Huff et al.; the channel formed between elements #41, #42 and #43a).
Regarding claim 3, Huff et al. in view of Clark and Loyd render obvious said retainer includes a first finger (Huff et al.; #43a) and a second finger (Huff et al.; #43b), said first finger extending from said joining web in a first direction (the vertical, upward direction of figure 6B of Huff et al.), and said second finger extending from said joining web in a second direction (the vertical, downwardly direction of figure 6B of Huff et al.;), 
Regarding claim 4, Huff et al. in view of Clark and Loyd render obvious said fitting is made from a single piece of sheet metal (fitting is constructed from a sheet steel material, see paragraph 66 of Huff et al.), said sheet material being bent to form said first leg, said joining web, and said retainer (See figure 6B of Huff et al., where in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the sheet metal fitting, does not depend on its method of production, i.e. the sheet metal is bent into shape. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).).
Regarding claim 5, Huff et al. in view of Clark and Loyd render obvious said joining web is formed square to said first leg (elements #41 and #42 extend at a right angle with respect to one another, see figure 6B of Huff et al.), and said retainer is formed square to said joining web to extend in from of said first leg (see figure 6B of Huff et al., where the elements #42 and #43a extend at a right angle with respect to one another), and said first leg is longer than said retainer (see figure 6B and paragraph 76).
Regarding claim 6, Huff et al. in view of Clark and Loyd render obvious said retainer is a first retainer (Huff et al.; #43a), and said wall cladding support fitting further comprises a second retainer (Huff et al.; #43b), said second retainer being formed square to said joining web (see figure 6B of Huff et al., where elements #43b and #42 are formed at a right angle with respect to one another) and said first and second retainer extending away from said joining web in opposite directions, parallel to said first leg (see figure 6B of Huff et al.).
Regarding claim 8, Huff et al. disclose a set of wall cladding holders, said set including at least a first wall cladding holding fitting (#40a) and a second wall cladding holding fitting (#20) wherein each of said first and second wall cladding holding fittings comprises:
a first leg (#41/21), a joining web (#42/22), and a retainer (#43/23);
said first leg having a mounting accommodation (#44/24) in which to admit fastening hardware to attach said first leg to a load supporting wall structure (such holes #44/24 are configured to receive a mechanical fastener);
said joining web being connected to said first leg (see figures 3B and 6B), and standing forwardly outwardly away therefrom when said first leg is mounted to the load supporting wall structure (see figures 3B and 6B);
said retainer being mounted to said joining web distant from said first leg (see figures 3B and 6B);
said retainer being opposed to said first leg and being spaced therefrom by a reach (see figures 3B and 6B);
said first leg having a length and a width (the length N and width S values as depicted in figures 6B and 6C or the similar values for figures 3B and 3C);
said joining web is bent square across said width of said first leg (see figures 3B and 6B);
said length of said first leg extending away from said joining web (see figures 3B and 6B);
said width of said first leg extending across said length (see figures 3B, 3C, 6B, and 6C);
said joining web has a length (the length O in figure 6B or F in figure 3B) and a width (the width S as depicted in figure 6C or the similar dimension in figure 3C);
said length of said joining web is measured away from said first leg (see figures 3B and 6B);
said width of said joining web is measured across said length of said joining web (see figures 3C and 6C);
said length of said joining web is less than twice said width of said joining web (paragraphs 76 and 77 disclose the width S is more than the length N in figure 6A, where the width is much more than the length in figure 3 as well and thus the length of the web is less than twice the width of the web since the web has a greater dimension than the length);
said retainer is bent parallel to said first leg (see figures 3B and 6B); and wherein said first leg of said wall cladding holding fitting is longer than said first leg of said firs wall cladding fitting (as taught in paragraphs 76 and 67, dimension E of the second fitting is greater than the dimension N of the first fitting).

It is highly well known in the art, as evidenced by Clark, that the mounting fitting used to attach an exterior wall of a building to a frame can be constructed using parallel extending slots that extend along the height of first legs of the fitting. Such slots allow for adjustable attachment of the fitting to the framing and extend more than half the length of the height of such first leg members. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have substituted the holes within the first leg of the fittings of Huff et al. for two parallel slots, as taught in Clark, in order to allow for a stronger and adjustable connection between the fitting and the framing.
Furthermore, though Huff et al. do not specifically disclose the particular lengths and widths for each segment as presently defined, it is highly well known in the art, as evidenced by Loyd, that such mounting fittings are constructed to any size and dimensions in order to meet the particular needs for each job site, such as to accommodate cladding panels of different thicknesses or to space such panels from the framing a particular distance. See paragraphs 33 and 49. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the fitting of Huff et al. to meet such dimensional requirements as defined since such fittings are constructed to any suitable dimensions in order to meet the particular needs of each job site, as taught in Loyd, in order to increase the vertical adjustment which such fittings can be moved when mounted to the support structure In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Huff et al. in view of Clark and Loyd render obvious said slots of said first leg of said second wall cladding holding fitting are longer than said slots of said first leg of said first wall cladding holding fitting (As taught in Huff et al., the height of the first leg of the second fittings #20 can be larger than the height of the first leg of the first fitting, and thus comprise of a longer slot than the first fitting slots, where, as explained above, such fittings can be constructed to any needed dimension and it would have been obvious to meet such dimensional claim limitations in order to allow for greater adjustability in certain areas based on a particular job site requirements and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).).
Regarding claim 11, Huff et al. in view of Clark and Loyd render obvious the slots of said first leg of said second wall cladding holding fitting have a length L2; the slots of In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).).
Regarding claim 12, Huff et al. in view of Clark and Loyd render obvious said set includes at least a third wall cladding holding fitting (Huff et al.; #40b), and said third wall cladding holding fitting comprises:
a first leg (Huff et al.; #41), a joining web (Huff et al.; #42), and a retainer (Huff et al.; #43);
said first leg of said third wall cladding holding fitting having a mounting accommodation (Huff et al.; #44) in which to admit fastening hardware to attach said first leg of said third wall cladding holding fitting to a load supporting wall structure (Huff et al.; hole #44 is configured to receive a mechanical fastener);
said joining web being connected to said first leg of said third wall cladding holding fitting (see figure 6B of Huff et al.), and standing forwardly outwardly away therefrom when said first leg is mounted to the load supporting wall structure (see figure 6B of Huff et al.);
said retainer of said third wall cladding holding fitting being mounted to said joining web distant from said first leg of said third wall cladding holding fitting (see figure 6B of Huff et al.);
said retainer of said third wall cladding holding fitting includes a first finger (Huff et al.; #43a) extending in front of said first leg of said third wall cladding holding fitting, and a second finger (Huff et al.; #43b) extending away from said joining web of said third wall cladding holding fitting in an opposite direction from said first finger thereof (see figure 6B of Huff et al.).
Regarding claim 14, Huff et al. disclose a set of wall cladding holders, said set including at least a first wall cladding holding fitting (#40a), a second wall cladding holding fitting (#20), and a third wall cladding holding fitting (#40b) wherein each of said first, second, and third wall cladding holding fittings, respectively, comprises:
a first leg (#41/21/41), a joining web (#42/22/42), and a retainer (#43/23/43);
said first leg having a mounting accommodation (#44/24/44) in which to admit fastening hardware to attach said first leg to a load supporting wall structure (such holes #44/24/44 are configured to receive a mechanical fastener);
said joining web being connected to said first leg (see figures 3B and 6B), and standing forwardly outwardly away therefrom when said first leg is mounted to the load supporting wall structure (see figures 3B and 6B);
said retainer being mounted to said joining web distant from said first leg (see figures 3B and 6B);
said retainer being opposed to said first leg and being spaced therefrom by a reach distance (see figures 3B and 6B); and
said first leg having a length and a width (the length N and width S values as depicted in figures 6B and 6C or the similar values for figures 3B and 3C);
said joining web is bent square across said width of said first leg (see figures 3B and 6B);
said length of said first leg extending away from said joining web (see figures 3B and 6B);
said width of said first leg extending across said length (see figures 3B, 3C, 6B, and 6C);
said retainer of said third wall cladding holding fitting includes a first finger (#43a) extending away from said joining web thereof in front of said first leg thereof (see figure 6B), and a second finger (#43b) extending away from said joining web thereof in an opposite direction to said first finger (see figure 6B);
said joining web has a length (the length O in figure 6B of F in figure 3B) and a width (the width S as depicted in figure 6C or the similar dimension in figure 3C);
said length of said joining web is measured away from said first leg (see figures 3B and 6B);
said width of said joining web is measured across said length of said joining web (see figures 3C and 6C);
said length of said joining web is less than twice said width of said joining web (paragraphs 76 and 77 disclose the width S is more than the length N in figure 6A, where the width is much more than the length in figure 3 and thus the length of the web is less than twice the width of the web since the web has a greater dimension than the length);
However, Huff et al. do not disclose the use of two parallel slots upon the first leg with greater lengths than width and running more than half the length of the first leg, or the first leg is more than twice as long as said firs leg is wide.
It is highly well known in the art, as evidenced by Clark, that the mounting fitting used to attach an exterior wall of a building to a frame can be constructed using parallel extending slots that extend along the height of first legs of the fitting. Such slots allow for adjustable attachment of the fitting to the framing and extend more than half the length of the height of such first leg members. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have substituted the holes within the first leg of the fittings of Huff et al. for two parallel slots, as taught in Clark, in order to allow for a stronger and adjustable connection between the fitting and the framing.
Furthermore, though Huff et al. do not specifically disclose the particular lengths and widths for each segment as presently defined for the first leg, it is highly well known in the art, as evidenced by Loyd, that such mounting fittings are constructed to any size and dimensions in order to meet the particular needs for each job site, such as to accommodate cladding panels of different thicknesses or to space such panels from the framing a particular distance. See paragraphs 33 and 49. Therefore, it would have been In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 15, Huff et al. in view of Clark and Loyd render obvious in each of said first, second, and third wall cladding holding fittings: said retainer is bent parallel to said first leg (see figures 3B and 6B of Huff et al.), and said retainer having a length that is shorter than said slots (see the rejection of claim 14 above, where it would have been obvious to have constructed the retainer clips of the prior art to meet such dimensional limitations as similarly explained above, where Huff et al. teaches such retainers are to be shorter than the first legs); and at least one of said respective first legs of said second and third wall cladding holding fittings are longer than said first leg of said first wall cladding holding fitting; and said respective slots of said second and third wall cladding holding fittings are longer than said slots of said first wall cladding holding fitting (Huff et al.; the first length of the second fitting #20 is longer than the first leg of the first fitting #40 and thus meet such limitations as defined).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. in view of Clark, Loyd, and Krause (U.S. Publication 2017/0356181), as recited in the previous Office Action.
Regarding claim 13, Huff et al. in view of Clark and Loyd render obvious the claimed invention except specifically for the first leg of said third wall cladding holding fitting is longer than said first leg of said first wall cladding holding fitting. Instead, Huff et al. teach such lengths are the same. However, it is highly well known in the art, as evidenced by Krause, that such mounting fittings for exterior wall surfaces can be constructed to any standard size and to any length as required. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the length of the first leg of the third fitting to be longer than the first leg of the first fitting since Krause teaches that such sizes can be constructed to any length as needed for each job site and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent 6,098,364) in view of Power et al.
Regarding claim 16, Liu discloses a wall cladding assembly comprising at least a first cladding panel (#1) and a set of mounting fittings (#2) by which said first cladding panel is secured to supporting structure (S), wherein
said first cladding panel includes a first layer (#13) and a second layer (#11);
said first layer is an exterior facing layer and has an outermost surface (the right surface of figure 1);
said second layer is an interior facing layer to which said first layer is mounted (see figure 1);
said second layer is a monolithic (the layer #11 is formed out of a single piece of material);
said second layer has a first face (the left face of figure 5), that, in use, is oriented toward the supporting structure (see figure 5) and a second face (the right face of figure 5) that, in use, oriented away from the supporting structure (see figure 5);
said set of mounting fittings includes
at least a first mounting fitting (the lower fitting #2 of figure 5) that receives a lower edge of said first cladding panel (the lower panel of figure 5);
at least a second mounting fitting (the middle fitting #2a of figure 5) that receives an upper edge of said second layer of said first cladding panel (see figure 5);
said second mounting fitting having a first leg (#21) that is mounted to the supporting structure (see figure 5);
said first leg of said second mounting fitting being movably mounted to the supporting structure (leg #21 of fitting #2a comprises of a slot #211a which allows for movable mounting); and
said first leg of said second mounting fitting being movable between a first position permitting reception of said first cladding panel by said first mounting fitting, and a second position locking said first cladding panel in place (due to the slot #211a of the fitting #2a, such a fitting can move to engage a slot of the first panel and thus lock the first panel in place as depicted in figure 5).
However, Liu does not disclose the second face of the second layer comprises of protrusions extending outwardly and to which the first layer is secured. It is highly well known in the art, as evidenced by Power et al., that a cladding assembly of a building exterior surface can comprise of a first exterior layer #30 and a second insulation layer #20 which can be attached to one another and to a support structure. Such a second insulation layer can comprise of projections and recesses #26 in order to form ventilation areas between the first and second layers for ventilation purposes. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the second face of the second layer of Liu to comprise of projections, as taught in Power et al., in order to provide ventilation to such an assembly to reduce moisture being trapped within such an assembly.
Furthermore, Liu does not specifically disclose the first layer has a masonry surface or the second layer is a layer of insulation. However, Liu does disclose that such layers “can be made of any other material.” See col. 2, ll. 33-40. Power et al. disclose that wall claddings can be constructed from two layers, an outer first layer In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 22, Liu discloses a wall cladding assembly comprising:
at least a first wall veneer panel, said wall veneer panel having a first layer (#13) and a second layer (#11)
said first layer having a first surface (the outer surface of figure 1), a second surface (the inner surface of figure 1) and a through-thickness (see figure 1);
said first surface being a finished surface for external viewing (see figure 1)
said second surface being opposed to said first surface and facing rearwardly (see figure 1);
said second layer having a length and a width corresponding to said first layer (see figure 1);
said second layer being a monolith (see figure 1); 
said monolith having a first surface (the inner, right surface facing the first layer #13) and a second surface (see left surface of figure 1);
said first surface of said monolith facing toward said first layer (see figure 1);
said second surface of said monolith facing away from said first layer (see figure 1);
said monolith having a through thickness between said first and second surface thereof (see figure 1);
said second layer having mounting fitting accommodations (#111).
However, Liu does not disclose the second face of the second layer comprises of protrusions extending outwardly and to which the first layer is secured. It is highly well known in the art, as evidenced by Power et al., that a cladding assembly of a building exterior surface can comprise of a first exterior layer #30 and a second insulation layer #20 which can be attached to one another and to a support structure. Such a second insulation layer can comprise of projections and recesses #26 in order to form ventilation areas between the first and second layers for ventilation purposes. Such projections extend the length and height of the second layer, where the depth of the recesses is less than the length/height of such protrusions. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the second face of the second layer of Liu to comprise of projections and the first layer to comprise of grooves, as taught in Power et al., in order to provide ventilation to such an assembly to reduce moisture being trapped within such an assembly.
Furthermore, Liu does not specifically disclose the first layer has a masonry surface or the second layer is a layer of insulation. However, Liu does disclose that such layers “can be made of any other material.” See col. 2, ll. 33-40. Power et al. disclose that wall claddings can be constructed from two layers, an outer first layer In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 23, Liu in view of Power et al. render obvious said mounting fitting accommodations are defined at least in part by said air gap (Liu discloses such accommodations #111 are provided between the first and second layers, where such an accommodation would thus be formed within the air gap when such layers are modified in view of Power et al. as explained above).

Claims 17-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Power et al., Clark, and Loyd.
Regarding claim 17, Liu in view of Power et al. render obvious said second mounting fitting comprises:
a first leg (Liu; #211), a joining web (Liu; #212 and #221), and a retainer (Liu; #222);
said first leg having a mounting accommodation (Liu; #221a) in which to admit fastening hardware to attach said first leg to a load supporting wall structure (see figure 5 of Liu);
said joining web being connected to said first leg (see figure 4 of Liu), and standing forwardly outwardly away therefrom when said first leg is mounted to the load supporting wall structure (see figure 4 of Liu);
said retainer being mounted to said joining web distant from said first leg (see figure 4 of Liu);
said retainer being opposed to said first leg and being spaced therefrom by a reach (see figure 4 of Liu); 
said first leg having a length (the vertical dimension of figure 3 of Liu) and a width (the horizontal dimension of figure 3 of Liu);
said joining web is bent square across said width of said first leg (see figure 5 of Liu);
said length of said first leg extending away from said joining web (see figure 3 of Liu);
said width of said first leg extending across said length (see figure 3 of Liu);
said first leg has a slot (Liu; #211) formed therein in which to install fastening hardware to hold said first leg to supporting wall structure (see figure 5 of Liu), said slot having a greater length than width (see figure 3 of Liu), and said slot running lengthwise along more than half the length of said first leg (see figure 3 of Liu);
said joining web has a length (the left to right dimension which the hole #212a extends along in figure 2 of Liu) and a width (the dimension that runs parallel to the width of the first leg of figure 3 of Liu);
said length of said joining web is measured away from said first leg (see figure 3 of Liu);
said width of said joining web is measured across said length of said joining web (see figure 3 of Liu);
said retainer is bent parallel to said first leg (see figure 5 of Liu);
said retainer having a length that is shorter than said slot of said first leg (see figures 3 and 5 of Liu); and
when said second mounting fitting is in said second position thereof, said retainer engages said first cladding panel between said outermost surface of said first layer and said first face of said second layer (see figure 5 of Liu).
However, Liu does not disclose the use of two parallel slots on such a first leg. 
It is highly well known in the art, as evidenced by Clark, that the mounting fitting used to attach an exterior wall of a building to a frame can be constructed using parallel extending slots that extend along the height of first legs of the fitting. Such slots allow for adjustable attachment of the fitting to the framing and extend more than half the length of the height of such first leg members. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used two parallel slots instead of one slot on the first leg of the fittings of Liu, as taught in Clark, in order to allow for a stronger connection between the fitting and the framing and also since it has been held that mere In re Harza, 124 USPQ 378 (CCPA 1960).
Furthermore, though Liu does not specifically disclose the particular lengths and widths for each segment such that the length of the first leg is more than twice that of the width or the length of the web is less than twice that of the width, it is highly well known in the art, as evidenced by Loyd, that such mounting fittings are constructed to any size and dimensions in order to meet the particular needs for each job site, such as to accommodate cladding panels of different thicknesses or to space such panels from the framing a particular distance. See paragraphs 33 and 49. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the fitting of Liu to meet such dimensional requirements as defined since such fittings are constructed to any suitable dimensions in order to meet the particular needs of each job site, as taught in Loyd, in order to increase the vertical adjustment of such fittings while reducing the costs of construction by reducing the material needed by decreasing the width size, and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, Liu in view of Power et al., Clark, and Loyd render obvious when said second mounting fitting is in said second position, said retainer is introduced between said first layer and said second layer of said first panel (see figure 5 of Liu).
Regarding claim 19, Liu in view of Power et al., Clark, and Loyd render obvious said first layer of said first panel has accommodations formed therein for end portions of said protrusions of said second layer of said first cladding panel, said end portions being engaged therein (Power et al. teach that instead of directly engaging the inner surface of the first layer #30 with the protrusions of the second layer, the first layer can comprise of furring strip protrusions on an inner surface so as to form accommodations/recesses which the projections of the second layer can be inserted within, where it would have been obvious to have included such accommodations for the first layer within the invention of Liu in order to increase the ventilation characteristics of such an assembly, where Power et al. teach of a different method of attaching such layers to one another which would have yielded predictable results of attaching such elements to one another while increasing the ventilation characteristics of such an assembly.); there being spaces between said protrusions (see figure 1B of Power et al., where such features would be provided within Liu as explained above); and said retainer including at least a first finger (Liu; #222); and in said second position of said retainer at least said first finger seats between in one of said spaces behind said first layer of said first panel (As depicted in figure 5 of Liu, such a first finger is positioned between the inner and outer surfaces of the respective first and second layers, where such a first layer would comprise of spaces, as taught in Power et al. and as explained above, which the retainer would be received within).
Regarding claim 20, Liu in view of Power et al., Clark, and Loyd render obvious said second cladding panel (the top panel of figure 5 of Liu) has first and second layers in the same manner as said first cladding panel (see figure 5 of Liu and the rejections 
Regarding claim 21, Liu in view of Power et al., Clark, and Loyd render obvious said first layer of each of said first and second cladding panels has accommodations formed therein, and in which are engaged end portions of said protrusions of said second layer of said respective cladding panel (Power et al. teach that instead of directly engaging the inner surface of the first layer #30 with the protrusions of the second layer, the first layer can comprise of furring strip protrusions on an inner surface so as to form accommodations/recesses which the projections of the second layer can be inserted within, where it would have been obvious to have included such accommodations for the first layer within the invention of Liu in order to increase the ventilation characteristics of such an assembly, where Power et al. teach of a different method of attaching such layers to one another which would have yielded predictable results of attaching such elements to one another while increasing the ventilation characteristics of such an assembly.); there being spaces between said protrusions (see figure 1B of Power et al., where such features would be provided within Liu as explained above); said first finger (Liu; the bottom finger #222 of figure 5) of said retainer seats in a space between protrusions of said second layer of said first cladding panel behind said first layer of said first cladding panel; and said second finger (Liu; the top finger #222 of figure 5) of said retainer seats in a space between protrusions of said second layer of said second cladding panel behind said first layer of said second cladding panel (As depicted in figure 5 of Liu, such first and second fingers are 
Regarding claim 26, Liu in view of Power et al. render obvious a set of wall mounting fittings (Liu; #2), wherein said wall mounting fittings include J-shaped fittings (see figure 2 of Liu) having a first leg (Liu; #211), a second leg (Liu; #222), and a web (Liu; #212) extending between said first and second legs (see figure 2 of Liu); said second leg, as installed, being seated in a respective one of said mounting fitting accommodations of said second layer (see figure 1 of Liu), said first leg having a slot (#211a) in which to admit mechanical fasteners (see figure 1 of Liu); and at least one of said mounting fittings being secured to stationary support structure and having a slidable range of motion relative to said support structure (see figure 1 of Liu).
However, Liu does not disclose the use of two parallel slots on such a first leg. 
It is highly well known in the art, as evidenced by Clark, that the mounting fitting used to attach an exterior wall of a building to a frame can be constructed using parallel extending slots that extend along the height of first legs of the fitting. Such slots allow for adjustable attachment of the fitting to the framing and extend more than half the length of the height of such first leg members. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used two parallel slots instead of one slot on the first leg of the fittings of Liu, as taught in Clark, in order to allow for a stronger connection between the fitting and the framing and also since it has been held that mere In re Harza, 124 USPQ 378 (CCPA 1960).
Furthermore, though Liu does not specifically disclose the particular lengths and widths for each leg with respect to one another as defined, it is highly well known in the art, as evidenced by Loyd, that such mounting fittings are constructed to any size and dimensions in order to meet the particular needs for each job site, such as to accommodate cladding panels of different thicknesses or to space such panels from the framing a particular distance. See paragraphs 33 and 49. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the fitting of Liu to meet such dimensional requirements as defined since such fittings are constructed to any suitable dimensions in order to meet the particular needs of each job site, as taught in Loyd, in order to increase the vertical adjustment of such fittings while reducing the costs of construction by reducing the material needed by decreasing the width size, and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Krause (U.S. Publication 2017/0356181), as recited in the previous Office Action.
Regarding claim 24, Power et al. disclose the claimed invention except for said thermal insulation of said second layer has slots formed therein to define said mounting fitting accommodations, said slots being spaced away from said gap. However, it is highly well known in the art, as evidenced by Krause, that the insulation layer of a wall of a building can be constructed with slots #122 and #124 that extend around a perimeter of the insulation layer within a central portion of such an insulation layer in order to engage a mounting fitting that fixes such an insulation layer to a frame. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the insulation layer of Power et al. to comprise of a slot that is spaced away from the gap of the assembly, as taught in Krause, in order to allow the insulation to be used with mounting fittings in order to provide a more secure attachment of such an insulation layer to a frame.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Omiya (U.S. Publication 2007/0220821) and Yoshida et al. (U.S. Publication 2008/0296451), as recited in the previous Office Action.
Regarding claim 25, Power et al. disclose the thermal insulation layer is made of an expanded, foam polystyrene material except for the masonry veneer layer is made of a steel calcium silicate board. However, it is highly well known in the art, as evidenced by Omiya, that the furring strips of such a veneer layer on an exterior of a building can be constructed from steel, while Yoshida et al. teach that such an exterior layer board can be constructed from metal siding, cement plates, clay tile, stone material, and calcium silicate boards. Therefore, it would have been obvious to a person of ordinary In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the grooves/seats of Power et al. cannot be said to be “formed in said masonry veneer layer” since the strips #28 are nailed to the exterior layer, all that is required within the claim is that the seats/grooves are “formed in said masonry veneer layer,” without further structure or other limitations as to how such seats/grooves are formed. Since the seats/grooves are formed by fastening such strips #28 to the back of the masonry veneer layer of Power et al., such limitations are thus considered met as defined. Furthermore, Applicant argues that element #30 is not a masonry veneer; however, col. 6, ll. 24-30 and Col. 13, ll. 45-50 of Power et al. explicitly disclose layer #30 can be constructed from masonry. Furthermore, since such a masonry material is on the exterior side of the assembly, such a masonry material is 
Regarding Applicant’s arguments that Power et al. fail to meet the limitations of claim 22 which require a “wall veneer panel” and first and second layers that correspond in length and width with respect to one another since Power et al. teach siding which are laid up piece by piece over the underlying wall, the panel of Power et al. comprises of first and second layers as defined and such layers are not moveable with respect to one another in the final state. Therefore, the first and second layers of Power et al. are considered to define a veneer panel as defined. Applicant only defines the panel based on its layers and not on size, shape or other features, where the exterior of Power et al. comprises of two layers that form a panel as defined and thus anticipates such claims. Furthermore, though the individual siding pieces of Power et al. may not comprise of the same length and width as the inner insulation layer, the claim defines that the layers correspond in length and width with respect to one another, not the individual components of each layer, where figure 1B depicts the width of the first and second layers of Power et al. comprise of dimensions which correspond with one another and figure 3A depicts the length of the first and second layers of Power et al. correspond to one another in order to cover the support structure at such a location and thus meet such limitations as defined. The rejections are thus considered proper and are upheld.
Regarding Applicant’s arguments that Power et al. do not disclose the limitations of claim 22 requiring the corresponding sizes for the first and second layers, figure 1B 
Regarding Applicant’s arguments that “Clark does not establish that any feature is ‘highly well known in the art,’” every published patent application and patent is considered part of the wheel-house of general knowledge of those skilled in the art. Therefore, since Clark is a published patent, such a publication is considered general knowledge of those skilled in the art and thus well known in the art to those in such a classification. Applicant makes similar arguments with respect to Loyd and thus the arguments above can be similarly applied.
Regarding Applicant’s arguments that “Clark is not adjustable,” Applicant’s arguments could similarly be applied to the present invention and thus such an invention could also be considered non-adjustable in the final construction. Adjustability is based on the slot used as a fastener opening, where Clark teaches such features and thus renders such features obvious.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues the features which the Huff and Clark reference fails to disclose within independent claim 1, with respect to the length and width dimensions of the clip, 
Regarding Applicant’s arguments that the length and width interpretations used by the Examiner within the rejections using Huff et al. cannot be used to meet the limitations as presently defined and are inconsistent with the interpretation of such dimensions within the secondary references, the Examiner has reinterpreted the Huff et al. reference in order to meet the length and width dimensions as currently amended and defined. However, as noted in the previous Office Action, such length and width dimensions of Huff et al. were reinterpreted based on the modifications of Huff et al. in view of the secondary references, where it was shown that such length and width interpretations, as well as dimensional differences between such dimensions, were considered obvious. Furthermore, such interpretations of the prior art with respect to the dimensions would also disclose slots that run lengthwise when such slots are modified into the primary reference, as explained above. The rejections are considered proper and are upheld.
Regarding Applicant’s arguments that Liu fails to disclose first and second positions as defined, Liu discloses the structural features of the claimed invention, 
Regarding Applicant’s arguments that “the Office Action has not established a clearly articulate reason for the particular combination of Liu and Power, given that Liu obtains an airspace for condensation by the x-direction spacing of brackets 212 and 221 in any case,” Liu teaches that any materials can be used for the inner and outer layers of such a panel that is to be held to the support structure. Power et al. teach of obvious inner and outer layers which can be used in such an instance and thus provides a first, clear reason to make such a modification, i.e. to provide known materials for each one of such layers of Liu. Furthermore, Power et al. teach of ventilation airspaces between such layers of material in order to allow for drainage and ventilation. Due to the difference in the composition of the materials of the layers in such an area of Liu, moisture may seep through the outer material and get trapped at the location where the inner and outer materials are secured to one another, which could lead to damage over Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Liu does not specifically disclose that nails cannot be used but does disclose that the fastener attachment between such inner and outer layers can be an adhesive in order to reduce shocks through the system and increase the strength of such a system. The rejections are thus considered proper and are upheld.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding Applicant’s arguments that “neither of retainer brackets 222 of Liu has a first finger and a second finger” since “each of them only has one finger,’ the claim limitations of claim 20 do not require that the retainer or the fitting which comprises of such a retainer to be molded or formed out of a single piece of material. When such elements of the fitting of Liu are attached to one another as depicted in figure 5 of Liu, such a fitting comprises of each and every limitation of the claimed invention as defined. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635